           Case 6:20-cv-01164-ADA Document 8 Filed 12/22/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                        §
   BRAZOS LICENSING AND                               §
   DEVELOPMENT,                                       §       CIVIL ACTION 6:20-cv-1164-ADA
                                                      §
           Plaintiff,                                 §       JURY TRIAL DEMANDED
                                                      §
   v.                                                 §
                                                      §
   SALESFORCE.COM, INC.,                              §
                                                      §
           Defendant.                                 §
                                                      §


                                   NOTICE OF APPEARANCE

        Please take notice that attorney Brett A. Mangrum of the law firm ETHERIDGE LAW GROUP, PLLC

appears as counsel of record for Plaintiff WSOU INVESTMENTS, LLC d/b/a BRAZOS LICENSING

AND DEVELOPMENT. Mr. Mangrum hereby requests that all notices required to be given, and all

papers required to be served in the above-entitled and numbered cause, be copied to and served upon him .


Dated: December 22, 2020                        Respectfully submitted,

                                                /s/ Brett A. Mangrum

                                                Brett A. Mangrum
                                                Texas State Bar No. 24065671
                                                ETHERIDGE LAW GROUP, PLLC
                                                2600 E. Southlake Blvd., Suite 120 / 324
                                                Southlake, Texas 76092
                                                Telephone: (817) 470-7249
                                                Facsimile: (817) 887-5950
                                                Brett@EtheridgeLaw.com
         Case 6:20-cv-01164-ADA Document 8 Filed 12/22/20 Page 2 of 2


                             CERTIFICATE OF SERVICE



      I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on December 22, 2020.




                                               /s/ Brett A. Mangrum

                                               Brett A. Mangrum
